FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DONALD E. ENO,                           No. 13-15166
                 Plaintiff-Appellant,
                                            D.C. No.
                 v.                      2:10-cv-01691-
                                           KJM-JFM
SALLY JEWELL; U.S. DEPARTMENT
OF THE INTERIOR; INTERIOR BOARD
OF LAND APPEALS; U.S. FOREST                ORDER
SERVICE,
              Defendants-Appellees.


               Filed November 12, 2015

   Before: M. Margaret McKeown, Mary H. Murguia,
       and Michelle T. Friedland, Circuit Judges.
2                      ENO V. JEWELL

                          ORDER

    The opinion filed on August 27, 2015, appearing at
798 F.3d 1245, is hereby amended. The petition for rehearing
is granted in part and the opinion is amended as follows:

    At slip op. page 11 n.2, change “We observed as much in
a prior appeal involving Eno and charges of unauthorized
removal of minerals from these lands.” to “We observed as
much in a prior appeal, involving unauthorized removal of
minerals from these lands, to which Eno was not a party.”

    With this amendment, the panel has voted to deny the
petition for panel rehearing and the petition for rehearing en
banc.

    The full court has been advised of the petition for
rehearing and rehearing en banc and no judge has requested
a vote on whether to rehear the matter en banc. Fed. R. App.
P. 35.

   The petition for panel rehearing and petition for rehearing
en banc are DENIED. No further petitions for en banc or
panel rehearing shall be permitted.